Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 2-42 are pending in the current application.
2.	This application is a CON of PCT/US2019/039600 06/27/2019, which claims benefit of 62/690,565 06/27/2018 and claims benefit of 62/690,563 06/27/2018.
Claim Rejections/Objections Withdrawn
3.	The rejections of canceled claims are withdrawn.  The rejection of claims 2-14, 30, 36-42   under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for prodrugs is withdrawn based upon the amendments. The rejection of claims 2-11, 30, under 35 U.S.C. 103 as being unpatentable over Cullen WO 2015073528 A1 is withdrawn since claims 2-11 now depend upon claim 12 which was not rejected.  Claim 12 is drawn to a specific Z moiety that is not taught or suggested in the prior art.  The double patenting rejection of claims 2-11, 30, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 15 of U.S. Patent No. 9,850,262 is withdrawn for the same reasons.  
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Derick E. Allen on August 4, 2022.
The application has been amended as follows: 
Cancel claims 15-29, 31-35. 
Conclusion
4.	Claims 2-14, 30, 36-42 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625